Citation Nr: 0031904	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for residuals of a 
mouth injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for bilateral disabilities 
of his shoulders and knees and for residuals of a mouth 
injury.  In the course of this appeal, the Board remanded the 
case to the RO in November 1997 and September 1998 for 
additional evidentiary development.  The case was returned to 
the Board in October 2000.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became effective.  This liberalizing law is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran contends that he has disabilities of his knees, 
shoulders and mouth, due to injuries sustained during active 
duty while serving as a paratrooper.  In his application for 
VA benefits, the veteran provided VA with the names and 
addresses of all sources of medical treatment for the 
disabilities for which he claims entitlement to 
compensation, including the appropriate waivers to allow his 
health care providers to release his medical records to VA.  
The Board notes that each of these sources had been 
contacted by the RO, and that medical records of the 
veteran's treatment for the period from 1974 to 1996 have 
been obtained from them and made a part of the claims file.  
These records indicate that the veteran was treated on 
several occasions for injuries of his shoulders and knees 
which occurred after his period of active duty.

The veteran's service medical records were determined by the 
National Personnel Records Center (NPRC) to have been 
destroyed in an accidental fire.  Several attempts were made 
by the RO to obtain collateral service records, in the 
course of which morning reports from the veteran's military 
unit, for the period from January to April 1957, were 
obtained and associated with file.  The veteran was provided 
with VA examinations to address his claimed disabilities in 
August 1994, though no opinions regarding whether his 
claimed disabilities are etiologically related to military 
service were provided.  

In correspondence dated in January 1998, the veteran was 
advised of the evidence that he should submit to 
substantiate his claims, including alternate forms of 
evidence such as witness statements from fellow soldiers in 
support of his claims. 

The veteran has reported that he received treatment for his 
claimed disabilities during service at the military 
hospitals at Fort Benning, Georgia, Fort Campbell, Kentucky, 
and Fort Leonard Wood, Missouri.  Accordingly, in October 
1999, the RO contacted each of the aforementioned military 
facilities and requested copies of any medical records in 
their possession showing treatment of the veteran.  However, 
the three identified facilities responded that they were 
unable to find and provide VA with any such records and the 
veteran was notified of this in correspondence dated in 
October 1999.  

On immediate viewing of the aforementioned, it appears that 
VA has substantially complied with the holdings of the U.S. 
Court of Appeals for Veterans Claims in the cases of Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA commits a breach 
of the duty to assist when it fails to obtain pertinent 
service medical records specifically requested by the 
claimant and fails to provide the claimant with notice 
explaining the deficiency) and Dixon v. Derwinski, 3 Vet. 
App. 261, at 263 (1992) (VA breaches duty to assist by 
neglecting to inform the veteran that he might ask fellow 
soldiers to write letters in support of his claim).  
However, in view of the provisions of the newly-adopted 
Veterans Claims Assistance Act, the Board finds it necessary 
to remand the case again for a VA examination so that a 
nexus opinion may be obtained regarding whether it is as 
likely as not that his claimed disabilities are related to 
his period of service. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all indicated records not 
already associated with the claims file.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
them to provide a copy of such records.

3.  The veteran should be requested to 
provide statements from persons who can 
corroborate the presence of pertinent 
symptoms in and since his discharge from 
service.  He should also be requested to 
provide evidence, such as statements from 
persons who knew him during service, 
supporting his contention that he 
sustained injuries of his knees, 
shoulders and mouth during his military 
service.

4.  Then, the veteran should be provided 
VA examinations by physicians with 
appropriate expertise to determine the 
etiology of any currently present 
disabilities of the veteran's knees, 
shoulders and mouth.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by each examiner.  

The orthopedic examiner should be 
requested to provide an opinion with 
respect to each currently present 
knee and shoulder disability as to 
whether it is at least as likely as 
not that such disability is 
etiologically related to service. 

The appropriate VA medical examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present disability affecting the 
veteran's mouth and mandible is 
etiologically related to service.

The rationale for all opinions expressed 
should also be provided. 

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

6.  Then, the RO should readjudicate the 
service connection issues on appeal.  If 
any of the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


